358 N.W.2d 155 (1984)
Donald SCHULTZ, Respondent,
v.
MACHOVEC FOOD MARKET, Relator, and
Commissioner of Economic Security, Respondent.
No. C1-84-1280.
Court of Appeals of Minnesota.
November 20, 1984.
Katherine G. Hadley, St. Paul, for Donald Schultz.
James E. Speckmann, St. Paul, for Machovec Food Market.
Hubert H. Humphrey, III, Atty. Gen., Peter Andrews, Asst. Atty. Gen., St. Paul, for Commissioner of Economic Security.
Considered and decided by POPOVICH, C.J., and LESLIE and NIERENGARTEN, JJ., with oral argument waived.

SUMMARY OPINION
LESLIE, Judge.

FACTS
Respondent Donald Schultz was employed by relator Machovec Food Market as a driver until he was allegedly terminated from his employment on January 17, 1984. Relator alleges respondent quit. The Commissioner of Economic Security determined that the discharge was involuntary *156 and for reasons other than misconduct. Relator requests a remand of the case to the appeal tribunal for taking of further evidence.

DECISION
Substantial evidence in the record of the hearing before the department referee supports the Commissioner's determination. White v. Metropolitan Medical Center, 332 N.W.2d 25, 27 (Minn.1983). The Commissioner did not err by refusing to remand the matter for additional testimony solely because relator was not represented by counsel and did not present all the testimony it now feels would be helpful.
Affirmed.